—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated July 27, 1994, which denied the defendants’ motion, denominated as a motion for renewal /reargument, but which was, in fact, a motion for reargument of a prior motion to vacate a judgment entered upon the default of the defendants in appearing when the case was called from the trial calendar.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument.
Contrary to the defendants’ contention, the Supreme Court correctly concluded that the defendants’ motion, denominated as a motion for renewal/reargument, was essentially a motion to reargue, since it was not based upon new facts unavailable at the time of the original motion (see, Rebell v Trask, 220 AD2d 594). Accordingly, since no appeal lies from an order denying reargument, the appeal must be dismissed (see, Freeman Provisions v Investors Ins. Co., 220 AD2d 380). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.